Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The Amendment to claims 1 and 5-7, filed on 01/04/2022 have been entered.
Accordingly, claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
 
Response to Amendment/Remarks
35 USC § 101
5.	Claims 1, 8 and 15 continues to be directed towards an authentication transaction using HCE application on devices. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements “a mobile communications device, a plurality of mobile communications devices comprises at least one of a smartphone, a tablet computing device, a laptop, a non-volatile memory, at least one processor; memory communicatively coupled to said at least one processor, the memory storing instructions that, when executed by said at least one processor, configure said system to, and a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising: computer readable program code configured to”, do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Additionally, the fraud prevention activity by implementing a series of operations and steps performed in a particular manner and sequence, is still merely a fraud prevention activity that automates and implements the abstract idea to perform the functions/operations. Therefore, the abstract idea is not integrated into a practical application. The devices, merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).
	
35 USC § 112
6.	The amendment to the claims has resulted into new  35 U.S.C. § 112 rejection as disclosed below.


35 USC § 103
7.	Applicant’s arguments, see page 16 of 19 line 5 - page 17 line 3, filed 01/04/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC § 103 rejections of claims 1-20 has been withdrawn. 

Claim Objections
8.	Claims 1 and 5-7 are objected to because of the following informalities:  
For Example, claim 1 has been amended to read “transmitting from a computer[ ] HCE application data...” “storing with a computer[ ] said HCE application data...” “diversifying with a computer[ ] said authentication key...” “and preventing with a computer[ ] a creation of a fake HCE application...” These method steps are missing a comma [,] after the device, “a computer”, Applicant is advised, for proper phrasing, to put a comma after the device, “a computer” in these limitations. Similarly, claims 5-7 also need to be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a system and claims 15-20 are directed to a computer program product. Therefore, these claims fall within the four statutory categories of invention.
11.	The claim(s) are directed to an authentication transaction, which is an abstract idea. Specifically, the claims recite the steps of “transmitting... to each registered... among a plurality of... for storage of said... associated with said each... including a unique identifier, an expiry date, and an authentication key... valid only for a user of said each registered... wherein said unique identifier and said expiry date and said authentication key... are subject to a... calculation; and diversifying said authentication key by said expiry date and said unique identifier after said... calculation so that said authentication key is only usable for a limited amount of time and said unique identifier is only usable for a single... thereby preventing a creation of a fake... and automatically limiting the life of a stolen... to said expiry date”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019) because the claims involve an authentication transaction, storing received communication application in a memory with all registered devices, limiting the authentication key with an expiry date and associating an identifier to each devices, which is a form of commercial and legal interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
12.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as “a mobile communications device, a plurality of mobile communications devices comprises at least one of a smartphone, a tablet computing device, a laptop, a non-volatile memory, at least one processor; memory communicatively coupled to said at least one processor, the memory storing instructions that, when executed by said at least one processor, configure said system to, and a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising: computer readable program code configured to”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment.
13.	With respect to “a (Host Card Emulation) application, a unique identifier, an authentication key and a cryptographic calculation” it does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
14.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a mobile communications device, a plurality of mobile communications devices comprises at least one of a smartphone, a tablet computing device, a laptop, a non-volatile memory, at least one processor; memory communicatively coupled to said at least one processor, the memory storing instructions that, when executed by said at least one processor, configure said system to, and a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising: computer readable program code configured to, amounts to no more than using a computer or processor to automate and/or implement the abstract idea of an authentication transaction. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
15.	Dependent claims 2-7, 9-14 and 16-20, further describe the abstract idea of performs the steps or functions of an authentication transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible. 

16.	In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a system and claims 15-20 are directed to a computer program product. Therefore, these claims fall within the four statutory categories of invention.
17.	The claim(s) are directed to an authentication transaction, which is an abstract idea. Specifically, claims 1, 8 and 15 recites the steps of performing “...a cryptographic calculation...” which is grouped within the “mathematical concepts” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). 
18.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of “a mobile communications device, a plurality of mobile communications devices comprises at least one of a smartphone, a tablet computing device, a laptop, a non-volatile memory, at least one processor; memory communicatively coupled to said at least one processor, the memory storing instructions that, when executed by said at least one processor, configure said system to, and a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising: computer readable program code configured”,  to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of generating a transaction response. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
19.	Dependent claims 2-7, 9-14 and 16-20, further describe the abstract idea of performs the steps or functions of an authentication transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
20.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

21.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
22.	Claim 1 recites “transmitting from a computer HCE application...” and 
then subsequently recites in claims 5-7 and the remaining steps of claim 1 “...with a 
computer...” in the claim language. The scope of these claims is unclear because it is
not clear if the claims are in respect of the same computer in the transmitting step OR 
these are different computers each performing independently, the method steps,
 respectively.
23.	Dependent claims 2-7, are also rejected since they depend on claims 1.




Conclusion
 24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

1)	Van Nieuwenhuyze et al. (US Patent# 9351164) discloses Secured NFC routing.
2)	Kadi et al. (US Patent# 9734091) discloses Remote load and upper card emulation support.
3)	Ngo et al., (US 2015/0178724 A1) - Limited-use keys and cryptograms.

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571) 272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685